          Case 2:20-cv-02926-ER Document 10 Filed 11/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARIF COPELAND,                              :
     Petitioner,                              :
                                              :
                       v.                     :       CIVIL ACTION NO. 20-CV-2926
                                              :
BERNEDETTE MASON, et al.,                     :
    Respondents.                              :

                                              ORDER

       On November 18, 2020, Sharif Copeland filed a Request for Extension of Time to File an

Amended Petition (ECF No. 9), stating only that counsel needed time to review the record and

seeking 90 days to submit an amended petition.

       This Court has the discretion to “permit an amendment to a petition to provide factual

clarification or amplification after the expiration of the statute of limitations.” Anderson v. Pa.

AG, 82 F. App’x 745, 751 (3d Cir. 2003). However, timeliness in the habeas context must be

addressed on a “claim-by-claim” basis. Mayle v. Felix, 545 U.S. 644, 649, 664 (2005). The

present request for extension of time provides no discussion of the timeliness of the present

petition or the amendment proposed. There is a one-year statute of limitations on the filing of a

petition for habeas corpus relief that cannot be extended without a demonstration that the

petitioner is entitled to equitable tolling. 28 U.S.C. § 2244(d)(1). There is no such showing in

the present request for extension of time.
             Case 2:20-cv-02926-ER Document 10 Filed 11/20/20 Page 2 of 2




       AND NOW this 20th day of November, 2020, IT IS ORDERED that:

       1.       Petitioner’s request for extension of time to file an amended petition is

GRANTED.

       2.       To the extent that this motion is a request for equitable tolling, that request is

DENIED WITHOUT PREJUDICE to petitioner’s right to raise the argument in future

pleadings.

                                               BY THE COURT:

                                               /s/ Eduardo C. Robreno___________

                                               EDUARDO C. ROBRENO, J.
